Citation Nr: 0941684	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from February 1961 to January 
1965 and again from March 1965 to February 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

In a June 2008 VA Form 9 and also in January 2009 
correspondence the Veteran indicated that he wished to 
testify at a Board hearing.  In correspondence dated in April 
and July 2009 the Board requested that the Veteran clarify 
the type of hearing he was requesting (i.e., a Travel Board 
hearing, a Video hearing, or a Central Office hearing).  
These letters requested that the Veteran respond within 30 
days, otherwise the Board will assume that the Veteran does 
not want a hearing and proceed accordingly.  As the Board has 
received no response from the Veteran in the 30 days after 
the issuance of the July 2009 letter, the Board may proceed 
with review of the case.

The Board notes that a statement of the case regarding the 
issue of entitlement to service connection for hemorrhoids 
was issued in April 2006 and the Veteran submitted a VA Form 
9 in May 2006.  However, the May 2006 VA Form 9 discussed the 
issue regarding PTSD only and did not address the issued 
regarding hemorrhoids.  Furthermore, the Veteran never 
submitted a substantive appeal regarding this issue.  As 
such, the issue of entitlement to service connection for 
hemorrhoids is not currently before the Board.  

Furthermore, the Board notes that a statement of the case 
regarding the issue of entitlement to an effective date 
earlier than March 31, 2004 for the grant of service 
connection for prostate cancer was issued in October 2006.  A 
September 2007 VA Form 646 submitted by the Veteran's 
representative refers to the appellate status of this issue; 
however, the Veteran never submitted a substantive appeal 
regarding this issue.  As such, the issue of entitlement to 
an effective date earlier than March 31, 2004 for the grant 
of service connection for prostate cancer is not currently 
before the Board.  


FINDINGS OF FACT

1.  There is no evidence of an acquired psychiatric disorder 
during military service, or within one year after service, 
and no competent evidence linking the Veteran's current 
psychiatric disorder with his periods of service.

2.  There is no competent diagnosis of PTSD.

3.  The Veteran is service-connected for prostate cancer with 
erectile dysfunction, status post radiation treatment, 
evaluated as 40 percent disabling; diabetes mellitus, type 2 
with constipation, evaluated as 20 percent disabling; 
discogenic disease of L5-S1, evaluated as 10 percent 
disabling; hyperpigmented macules and scars on bilateral hips 
associated with prostate cancer with erectile dysfunction, 
status post radiation treatment, evaluated as non-compensably 
disabling; residual scar, status post radiation for prostate 
cancer, evaluated as non-compensably disabling; and, diabetic 
retinopathy, both eyes, associated with diabetes mellitus, 
type 2 with constipation, evaluated as non-compensably 
disabling.  A combined disability evaluation of 60 percent is 
in effect.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

4. The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
to include PTSD is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
3.307, 3.309 (2009).


2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
current psychiatric disorder is related to his service with 
the United States Navy from February 1961 to February 1983.  
Specifically, the Veteran contends that he was the subject of 
intense racial discrimination in the military and suffers 
from psychological problems due to this in-service 
discrimination.  He also asserts that his service-connected 
disabilities preclude employment.  

Factual Background

A brief review of the history of this appeal is as follows.  
Service treatment records are negative for any treatment or 
diagnosis of a psychiatric disorder.  Specifically, 
examinations dated in February 1961, August 1961, March 1962, 
January 1965, March 1971, November 1971, October 1973, July 
1977, and January 1983 show a normal psychiatric system.  The 
Veteran denied "depression or excessive worry" and 
"nervous trouble of any sort" in Reports of Medical History 
dated in February 1961, August 1961, March 1962, March 1965, 
and October 1973.  Service personnel records show that the 
Veteran was involved in several altercations, particularly in 
April, May, and June 1980.  The Veteran was discharged from 
military service in February 1983.    

The first evidence of psychiatric problems is dated in 1996.  
It appears that the Veteran suffered a stroke in April 1996.  
He began psychotherapy in July 1996 and, thereafter, in 
September 1996, he was involved in an altercation at his 
workplace.  It appears that, at that time, several statements 
of a racial nature were made to the Veteran and the Veteran 
threatened other employees.  The Veteran filed a lawsuit and 
submitted a claim for Workers' Compensation in connection 
with that incident.  

The Veteran underwent several psychological evaluations from 
approximately 1996 to 2001 in connection with the lawsuit and 
claim for Workers' Compensation.  In a November 1996 report, 
Dr. D.M.R. diagnosed the Veteran with generalized anxiety 
disorder and dysthymia.  In a subsequent December 1996 
statement Dr. D.M.R. wrote that "I cannot absolutely rule 
out the possibility that repetitive, malicious harassment has 
significantly contributed to [the Veteran's] emotional 
distress."  In an April 1997 psychiatric report Dr. S.H.S. 
diagnosed the Veteran with generalized anxiety disorder, rule 
out neuropsychological deficit secondary to stroke of April 
1996, including problems with short-term memory and emotional 
control, and major depression, mild to moderate.  Dr. S.H.S. 
wrote that the Veteran's "major change in emotional control 
and thought process occurred after his stroke of April 
1996."  Dr. S.H.S. also wrote that "there is also the 
possibility that there was racial discrimination."  

In a July 1997 report, Dr. D.M.R. wrote that the Veteran was 
significantly impaired psychiatrically, and that he probably 
was unable to function effectively at his job.  In reports 
dated in September 1996, January 1997, and April 1997 Dr. 
C.H. also opined that the Veteran was unable to work and 
noted that the Veteran's psychiatric problems began after the 
April 1996 stroke.  In the January 1997 report, Dr. C.H. 
noted that one name-calling incident at work was particularly 
provocative because it "closely paralleled" a traumatic 
event that occurred almost 30 years prior in which the 
Veteran had been threatened with death and had felt 
completely helpless.  A January 1998 psychiatric report from 
a "Retirement Administrator" notes the medical evidence of 
record and finds that the Veteran's psychiatric disorder 
precludes him from working.  In a May 1998 report, Dr. S.H.S. 
wrote that there was no strong evidence of obvious 
extraordinary and excessive stress in the work setting and 
thus, the Veteran's inability to work was due to non-
industrial neuropsychiatric process, and that the Veteran had 
not suffered an industrially-related psychiatric injury.    

In a March 2001 psychiatric report Dr. D.M.R. wrote that 
there was no preponderance of evidence which would indicate 
that the predominant cause of the Veteran's psychiatric 
difficulties were objective stresses in the work place.  As 
such, Dr. D.M.R. concluded that, under Workers' Compensation 
Law, it had not been established that the Veteran had 
suffered any industrially-related psychiatric injury.  

An August 2001 statement from Dr. C.H. notes that she treated 
the Veteran for acute anxiety, depression, and initial PTSD 
symptoms from 1996 to 1998 and notes that the Veteran was 
unable to work from March 1999 to August 2000.  

The Veteran was afforded a VA psychiatric examination in 
February 2004.  At the time of this examination the Veteran 
indicated that he retired in approximately 1998.  During this 
examination the Veteran reported that he was racially 
attacked in 1964, during his military service.  However, the 
examiner noted that the Veteran stayed in the service for 
over 20 years and made the rank of E8 which suggested that 
there have been no symptoms of avoidance, which is required 
for a diagnosis of PTSD.  The examiner also reported that the 
Veteran did not report other symptoms of PTSD.  The examiner 
diagnosed the Veteran with depressive disorder not otherwise 
specified and reiterated that the Veteran did not meet the 
requirements for a diagnosis of PTSD.

VA treatment records dated from September 2000 to March 2007 
also show treatment for a psychiatric disorder characterized 
mainly as adjustment disorder, anxiety disorder, and major 
depression.  

Analysis

1.	Acquired Psychiatric Disorder/PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In addition, certain chronic diseases such as 
psychoses may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the preponderance of the evidence is 
against service connection for an acquired psychiatric 
disorder.  First, there is no evidence of a psychiatric 
disorder during military service or within one year after 
service.  As above, all in-service examination reports of 
record show a normal psychiatric system and the Veteran 
denied "depression or excessive worry" and "nervous 
trouble of any sort" in all available Reports of Medical 
History.  Furthermore, there is no evidence of a psychiatric 
disorder until at least 1996, approximately 13 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Additionally, there 
is no medical evidence in the record that links any current 
psychiatric disorder to an incident of the Veteran's active 
military service.  As above, the psychiatric reports of 
record relate the Veteran's psychiatric problems to his post-
service April 1996 stroke and conclude that the Veteran's 
psychiatric disorder is not related to the complaints of 
racial harassment in service.  

The Board also finds that service connection for PTSD is not 
in order.  While an August 2001 statement from Dr. C.H. notes 
that she treated the Veteran for PTSD symptoms from 1996 to 
1998, the physician did not indicate that the PTSD was 
related to service.  The February 2004 VA psychiatric 
examiner considered the Veteran's report that he had been 
racially attacked in service (a traumatic evidence referred 
to by Dr. C.H.), but concluded that the Veteran did not meet 
the requirements for a diagnosis of PTSD.

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has PTSD, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of PTSD or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  As there is no competent diagnosis of PTSD, it 
is unnecessary to discuss the Veteran's claimed stressors or 
his combat status.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder 
to include PTSD.  As the evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102

	2.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for prostate cancer with 
erectile dysfunction, status post radiation treatment, 
evaluated as 40 percent disabling; diabetes mellitus, type 2 
with constipation, evaluated as 20 percent disabling; 
discogenic disease of L5-S1, evaluated as 10 percent 
disabling; hyperpigmented macules and scars on bilateral hips 
associated with prostate cancer with erectile dysfunction, 
status post radiation treatment, evaluated as non-compensably 
disabling; residual scar, status post radiation for prostate 
cancer, evaluated as non-compensably disabling; and, diabetic 
retinopathy, both eyes, associated with diabetes mellitus, 
type 2 with constipation, evaluated as non-compensably 
disabling.  A combined disability evaluation of 60 percent is 
in effect.  Therefore, he does not meet the minimum schedular 
criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the Veteran is not unemployable due to 
his service connected disabilities.  As above, the Veteran 
retired from his work as a communications technician with the 
City of San Diego sometime between 1998 through 2000 as a 
result of his nonservice-connected psychiatric disorder.  

This Veteran's service-connected disabilities may interfere 
with some types of work, but would not prevent him from 
obtaining work.  The record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

With regard to the TDIU claim, the RO provided the appellant 
pre-adjudication notice by letter dated in May 2007.                                                                           

With regard to the psychiatric disorder claim, although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  In a September 2001 letter, 
the RO included an explanation of VA's duty to assist in 
obtaining records and providing a medical examination or 
opinion where necessary.  The letter also requested that the 
appellant sign and return authorization forms providing 
consent for VA to obtain his private medical records and that 
the appellant submit any evidence that the claimed conditions 
existed from service to the present time, any treatment 
records pertaining to the claim, any medical evidence of 
current disabilities.          

The February 2005 statement of the case and February 2007 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
psychiatric examination, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  While there do appear to be some 
outstanding private treatment records and Social Security 
records, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA need not conduct an examination with respect to the TDIU 
claim decided herein because there is no competent evidence 
of a link between the Veteran's current unemployability and a 
service-connected disability.  Rather, it appears that the 
Veteran's unemployability is due to a nonservice-connected 
psychiatric disorder.  The information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.

A TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


